Citation Nr: 0028458	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-23 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

The propriety of the rating assigned for service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION


The veteran served on active duty from September 1974 to 
October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1996, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted the veteran's claim of 
entitlement to service connection for chronic bipolar 
disorder, mixed type, assigning a 10 percent rating thereto, 
effective October 6, 1995.  The veteran subsequently 
perfected an appeal of that decision, objecting to the 
assigned rating.

In a February 2000 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran's bipolar 
disorder is well-controlled on medication, his cognitive 
testing was intact, he did not have hallucinations or 
suicidal/homicidal ideations, his speech was within normal 
limits, and once he has been able to hold a full-time job for 
the past two and one-half years.





CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 10 
percent for bipolar disorder, chronic mixed type, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9432 (1999); 38 C.F.R. 
§§ 4.130, 4.132, Diagnostic Code 9206 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his bipolar disorder constitute a plausible or 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its 
statutory obligation to assist him in the development of his 
claim. 38 U.S.C.A. § 5107(a) (West 1991).

Entitlement to service connection for bipolar disorder was 
first granted by the RO in a March 1996 decision and a 10 
percent evaluation was assigned thereto, effective the date 
of the veteran's claim.  This evaluation was based on VA 
psychiatric examination results noting that the veteran was 
taking Lithium to control his condition, was living with his 
mother but working to improve his skills, and his cognitive 
testing was entirely intact.  The veteran perfected an appeal 
of this decision seeking a greater evaluation for his 
disability.  In February 2000, the Board remanded the 
veteran's claim for a VA examination and so that VA records 
could be obtained.  In a letter dated in February 2000, and 
again in a letter dated in May 2000, the RO informed the 
veteran that an examination was to be scheduled and that 
failure to report for the examination would result in the 
denial of his claim.  The veteran failed to report to the 
scheduled May 2000 examination.  In a subsequent May 2000 
statement to the RO, the veteran asserted that he was not 
seeking a total disability rating or unemployability status, 
that he was not on or seeking Social Security Administration 
benefits, and that he was being treated at the VA clinic in 
Peoria, Illinois, and he "hoped" that these records made an 
examination unnecessary.  He offered no explanation for his 
failure to report for his examination.  The records from the 
Peoria VA clinic were obtained and associated with the claims 
file.  

In light of the veteran's statements, and his failure to show 
up to his May 2000 VA examination despite being informed of 
the consequences for failing to do so, the Board finds that 
remanding for further attempts to schedule the veteran for an 
examination are not required.  Based on the record, the VA 
has adequately attempted to satisfy its duty to assist by 
scheduling the examination and providing notice of it to the 
veteran.  Additionally, the veteran has expressed a desire to 
rely on the record without an examination, and, most 
significantly, once notice of the consequences of a failure 
to report for an examination has been provided, as it was 
here, regulations indicate that a claim for an increase can 
be denied, so an attempt to schedule another examination is 
not necessary.  38 C.F.R. § 3.655 (1999); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for his acquired psychiatric 
disorder.  However, in the original rating decision in March 
1996 and the subsequent statements of the case, the RO 
addressed all of the evidence of record in evaluating the 
veteran's disability.  Thus, he was not harmed by the absence 
of a "staged" rating.  See Fenderson v. West, 12 Vet. App. 
119.  Additionally, the veteran was not prejudiced by the 
RO's referring to his claim as an "increased rating" 
although the appeal has been developed from his original 
claim.  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  With regard to the veteran's request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Penorio v. 
Derwinski, 2 Vet. App. 625, 628 (992).

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, and 
because the veteran's claim was filed in October 1995, prior 
to the revision, he is entitled to evaluation under the 
regulations, old or new, which offer him the most favorable 
outcome.  See 38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See also 38 U.S.C.A. § 5110(g) 
(West 1991) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue).  Therefore, the Board must 
evaluate the veteran's claim for a disability rating in 
excess of 10 percent from November 7, 1996, forward under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
mental disorders rating schedule. 

Pursuant to VA's Schedule for Rating Disabilities, prior to 
November 7, 1996, the severity of a service-connected bipolar 
disorder was evaluated by application of the criteria set 
forth in 38 C.F.R. § 4.132 (1999) (Schedule), Diagnostic Code 
9206.  Under this provision, a 10 percent rating was 
warranted for a mild impairment of social and industrial 
adaptability; a 30 percent rating for a definite impairment 
of social and industrial adaptability; a 50 percent rating 
for a considerable impairment of social and industrial 
adaptability; a 70 percent rating for an atypical psychosis 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability; and a total 
rating for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  

Under the regulations in effect as of November 7, 1996, 
38 C.F.R. § 4.130 (1999), Diagnostic Code 9440, (revised 
regulations), a 10 percent rating requires evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); a 50 percent rating is warranted 
when the veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
difficulty in establishing and maintaining effective work and 
social relationships; a 70 percent rating is applicable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfered with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty adapting to stressful circumstances (including 
work or a worklike setting), inability to establish and 
maintain effective relationships; and a total schedular 
rating, or 100 percent evaluation, is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name. 

In evaluating the severity of the veteran's bipolar disorder, 
the Board first notes the veteran's May 2000 statement in 
which he averred that he has been employed full-time as a 
landscaper for two and one-half years, was still taking 
Lithium twice a day, and had appointments every six months 
with his VA psychiatrist during this timeframe.  He also 
stated that he had some problems with his short term memory, 
and small mood swings, and as noted above, stated that he was 
not seeking a total rating or unemployability.  

In addition, in an August 1996 hearing before the RO the 
veteran testified that he had bachelors and masters degrees 
in business administration.  He further testified that he 
lived with his mother, had some friends, attended some family 
functions, and some shows.  He noted that he slept well and 
had no hallucinations and takes his medication regularly.  He 
also reported that he worked the past two summers part time 
as a landscaper, and kept busy doing yard work and helping 
his neighbors with odd jobs, and had applied for several jobs 
but had not heard any responses.  He felt that his mental 
disability served as an obstacle in obtaining employment.  

Historically, the record indicates that the veteran had 
bipolar disorder in service, and was essentially unemployed 
from discharge until 1997, with the exception of a few jobs 
lasting only several months at a time.  In 1997 he began 
working part time in a flower shop, then got a job with a 
sub-company of Caterpillar and ultimately was employed full 
time in late 1997 early 1998 by a landscaper, for whom he 
currently still works.  

Prior to 1989 he had difficulty with the manic phases of his 
disorder because he did not take his medication, since 1989 
he has taken his medication, Lithium, regularly and has 
remained on an "even keel."  During the timeframe during 
which he was not taking his medication he was hospitalized on 
at least two occasions and had several brushes with the law, 
but he has not been hospitalized or been in trouble since 
taking his medication regularly.

In November 1995 the veteran was evaluated by a VA examiner.  
In his report, the examiner noted on objective findings that 
the veteran was neatly dressed, freely verbal, articulate, 
relevant, logical, and coherent.  His mood appeared depressed 
but with appropriate affect and stable emotional tone, and he 
recognized his psychotic behaviors in the past as part of his 
manic psychosis.  He was fully oriented with no suicidal or 
homicidal ideation, and cognitive testing was entirely intact 
for retention, recall, digit span, serial 7s, intelligence, 
fund of knowledge, similarities and differences, 
comprehension and judgment.  The examiner also noted that the 
veteran complained of trouble concentrating, and that he 
lived with his mother in a sheltered environment performing 
yard work and other work to improve his skills.  

Relevant VA outpatient treatment records from 1994 to 2000 
show that he was considered to be in remission for this 
entire time period with his bipolar disorder well-controlled.  
Specifically, in a February 1995 notation it was reported 
that he complained of memory and concentration problems, but 
that his mood, appetite, and irritability were good or 
getting better.  In July 1995 he was noted to be well-
groomed, coherent, and friendly, with speech within normal 
limits.  In March 1997, he was working part time in a garden 
shop, looking for full-time work, and had finished a business 
course.  It was noted in October 1997 that he worked every 
day and could not come in for appointments except on the 
weekends; at this time he had gotten a job with a 
subcontractor for Caterpillar.  In August 1998 he was 
approved to obtain a drivers license, and it was reported 
that he was still working for the landscaping company.  

As previously noted the veteran failed to report for a more 
recent VA examination than the November 1995 report, and the 
Board has determined that obtaining another examination is 
not necessary since the veteran was provided notice of the 
consequences of failing to report.  38 C.F.R. § 3.655 (1999).

The evidence of record more nearly approximates the criteria 
for a 10 percent evaluation under both the old and revised 
regulations.  Beginning with the criteria in effect prior to 
November 7, 1996, to warrant a 30 percent evaluation, the 
next highest rating, the veteran's disability must constitute 
a definite impairment of his social and industrial 
adaptability.  The medical evidence indicates that the 
veteran's bipolar disorder has been in remission since at 
least February 1995, well-controlled on Lithium.  Although he 
was and is living with his mother, the record consistently 
demonstrates that he was searching for work, able to work 
part-time, and used unpaid chores and opportunities to 
improve his skills and marketability in the workplace.  
Additionally, he testified in August 1996 that he had 
friends, attended some social functions with family, and 
would go to shows.  

For the period after 1996, the records indicate that he was 
working part time selling flowers in a florists shop, 
indicating a certain degree of both social and industrial 
adaptability, which was further demonstrated by his ability 
to obtain a full time job with a landscaping company, and 
maintain this employment successfully for over two years.

As for the criteria for a rating greater than 10 percent 
under the revised regulations, as noted above, the next 
highest rating is a 30 percent rating, which is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The medical 
evidence indicates that the veteran has not had intermittent 
periods of inability to perform occupational tasks since he 
began taking his medication on a regular basis, in fact, the 
medical evidence has indicated a sustained remission for his 
bipolar disorder.  While the veteran has not been working 
consistently during this time, this has not been because his 
bipolar disorder has been interfering with his skills as much 
as he has been unable to find a job.  Moreover, the Board 
notes that the veteran himself testified that he was 
tentative in his job search because he feared rejection due 
to his disability, further hampering his occupational success 
until he obtained his current employment as a landscaper.  

As for symptomatology, the medical evidence shows that the 
veteran has not had a depressed mood, has slept well, and 
that his cognitive functioning is intact.  While he reports 
small mood changes and problems with short term memory, any 
disability connected with these symptoms alone is accounted 
for in his current 10 percent evaluation.  Accordingly, the 
evidence of record more nearly approximates the criteria for 
a 10 percent evaluation under the revised regulations as 
well.

Consequently, under both the old and revised regulations the 
veteran's current 10 percent evaluation adequately 
compensates his level of disability for a bipolar disorder, 
and a staged rating is not warranted.  Therefore, the 
veteran's claim of entitlement to a rating greater than 10 
percent for his bipolar disorder is denied.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 10 percent for bipolar 
disorder, chronic, mixed type, is denied.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

